Appeal by the Commissioner from a decision of the Unemployment Insurance Appeal Board affirming a decision of an unemployment insurance referee holding that claimant was justified in refusing to take the proffered employment. Decision of the Unemployment Insurance Appeal Board affirmed, with costs against the Industrial Commissioner. Hill, P. J., Brewster, Poster and Russell, JJ., concur; Heffernan, J., dissents, on the ground that the finding is not supported by the evidence and the claimant was not justified in refusing the proffered employment.